PER CURIAM.
In the interests of judicial economy and to avoid the possibility of inconsistent verdicts, we grant the petition for writ of certiorari with instructions to consolidate for trial, the former wife’s “petition to vacate final judgment modifying primary physical residence of minor child and granting sole parental responsibility,” and her “motion for rehearing or in the alternative to set aside the order on former wife’s objections to the guardian ad litem’s report.” See Millman v. Reid, 511 So.2d 733 (Fla. 4th DCA 1987); U-Haul Company of Northern Fla., Inc. v. White, 503 So.2d 332 (Fla. 1st DCA 1986); Tommie v. LaChance, 412 So.2d 439 (Fla. 4th DCA 1982).
ANSTEAD, STONE and GARRETT, JJ., concur.